     Case 2:21-cv-00551-SMV-KRS Document 10 Filed 07/23/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW MEXICO

CASELL DAVIS,             )
                          )
              Plaintiff,  )
                          )
vs.                       )
                          ) CASE NO. 2:21-cv-00551-SMV-KRS
PORTFOLIO RECOVERY        )
ASSOCIATES, LLC; EQUIFAX  )
INFORMATION SERVICES LLC; )
and EXPERIAN INFORMATION )
SOLUTIONS, INC.,          )
                          )
              Defendants. )

  ORDER GRANTING PORTFOLIO RECOVERY ASSOCIATES, LLC’s
    UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
          RESPONSIVE PLEADING TO COMPLAINT

      THIS MATTER comes before the Court on Portfolio Recovery Associates,

LLC’s Unopposed Motion for Extension of Time to Respond to Complaint, filed

by Defendant Portfolio Recovery Associates, LLC (Doc. No. 9).           The Court,

having considered the Motion, finds that it is well-taken and should be granted.

      IT IS THEREFORE ORDERED that the deadline for Defendant Portfolio

Recovery Associates, LLC to answer or otherwise respond to Plaintiff’s Complaint

is hereby extended until August 26, 2021.



                                      ____________________________________
                                      HONORABLE KEVIN R. SWEAZEA
                                      UNITED STATES MAGISTRATE JUDGE




                                         17
    Case 2:21-cv-00551-SMV-KRS Document 10 Filed 07/23/21 Page 2 of 2




SUBMITTED BY:
GORDON REES SCULLY MANSUKHANI

By: /s/ Jaime L. Wiesenfeld
     Jaime L. Wiesenfeld
     New Mexico Bar No. 21825
     jwiesenfeld@grsm.com
     500 Marquette Avenue NW
     Suite 1200
     Albuquerque, NM 87102
     Direct: (505) 660-6820




                                   17
